Statements by the President
I would like to make several statements at the beginning of this part-session.
On 6 November 2010 in Moscow, unknown assailants inflicted a savage beating on the journalist Oleg Kashin. This brutal assault, which was not motivated by robbery, deserves the most severe condemnation. We note and welcome the swift reaction of President Medvedev in this situation and his personal commitment to finding the perpetrators, and we hope this will be effective.
Secondly, on 31 October, and for the first time in two years, an opposition demonstration was held in Triumph Square in Moscow without the police intervening. We take this as a promising signal from the Russian authorities, in the hope that the appeals of the European Parliament made over the years for further democratisation of public life in Russia have not gone unheeded.
Thirdly, 10 days ago in Baghdad, an attack was made on Christians who were at prayer in their church. Some people were killed, and others were injured. On behalf of the European Parliament, I reiterate my call for respect for freedom of religion and for an end to the religiously motivated violence which is being witnessed in this part of the world.
Fourthly, on 10 December, a ceremony will be held in Stockholm to award this year's Nobel Prizes. We consider unacceptable the attempts made by the Chinese authorities to put pressure on Member States of the European Union not to participate in the ceremony. The European Parliament strives unremittingly for the fundamental and inalienable rights of every person throughout the world to be respected, and we do not, of course, make exceptions for China. At the ceremony in December, the head of the European Union delegation in Norway will represent the European Union and, therefore, the European Parliament too.
(IT) Mr President, ladies and gentlemen, in recent days, the Veneto region of Italy has been hit by serious natural disasters, in particular, the provinces of Vicenza, Padova and Verona. These catastrophic floods have affected around 500 000 people in various ways and have caused hundreds of millions of euro of damage. This tragedy has brought all productive sectors, small and medium-sized enterprises, and various other sectors, to their knees.
I should like to appeal to my fellow Members and the European institutions to do everything possible to support these people and find solutions to respond to this disaster, within the limits of the rules set out by the European Union Solidarity Fund and the Structural Funds.
I should also like to note that Italy also has another reason to weep today, although for a completely different reason: the collapse of Pompeii. I only wished to note it here in order to emphasise the significance and importance of an event of this type and the need for Europe to keep an eye on these things as well.
Thank you for making this point. Please also use the one-minute speeches for this. This is also a subject which can be raised in a one-minute speech. Thank you, Mr Berlinguer, for raising this matter.